                  Case 1:14-cr-00213-LJO-SKO Document 43 Filed 04/20/20 Page 1 of 2

                                    IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,

      v.                                                                   Case No. 1:14-cr-00213 NONE

  Richard Diaz,


                                APPLICATION FOR WRIT OF HABEAS CORPUS

The undersigned CJA Panel Attorney, Serita Rios, hereby applies to the captioned court for the issuance of a
writ of habeas corpus ☒ ad prosequendum           ☐ ad testificandum ☐ in re motion pursuant to 28
U.S.C.§2255 and avers:

                                          Richard Diaz, Year of Birth 04/16/1988

I.         Detained by Fresno County at Fresno County Jail.
II.        Detainee is   ☒ charged in this district by ☐ indictment               ☐ information
                                                       ☐ complaint                ☒ Petition to Revoke
                  or     ☐ was convicted in this district of violating Title Click here to enter text. U.S.C. § Click here
                          to enter text..
                  or     ☐ is a witness not otherwise available by the ordinary process of the Court.
                  Appearance is necessary on the next available hearing date
                  ☒ before a Judicial Magistrate
                  or     ☐ before the Federal Grand Jury of the U.S. Courthouse for the district,
                  for    ☒ initial appearance.         ☐ arraignment.             ☐ plea.          ☐ jury trial.
                         ☐ trial.         ☒ sentencing         ☐ a motion pursuant to 28 U.S.C. § 2255.
                         ☐ the purpose of giving testimony in the captioned proceeding.
                         ☐ other purpose(s), specifically, Click here to enter text..

        On September 16, 2019, Mr. Diaz was arrested by the California Highway Patrol for evading an officer
and driving under the influence. On that same date, a Petition to Revoke for Offender Under Supervision was
filed and a warrant was issued. Since his arrest, Mr. Diaz has been in the Fresno County Jail attending proceedings
in the Fresno County Superior Court for felony evading and driving under the influence. The case is still pending
investigation and has not been resolved; the Fresno Superior Court closure has further delayed his case and will
continue to delay any potential case resolution in the immediate future.

       Counsel has learned that Mr. Diaz suffers from serious health conditions, including diabetes and
hypertension, which place him in a high-risk category for serious illness or death if he were to contract the
COVID-19 virus. Mr. Diaz’s family is prevented from posting bond on his behalf as the Federal Marshal Detainer
will prohibit his release. It is therefore requested that Mr. Diaz be brought before this Court to commence
proceedings in his Petition to Revoke so that a detention hearing may take place and counsel can request for the
Court to release Mr. Diaz due to the serious health risk he is facing due to the COVD-19 pandemic.
               Case 1:14-cr-00213-LJO-SKO Document 43 Filed 04/20/20 Page 2 of 2

        It is also petitioned that all parties to the Writ notify counsel for said detainee, if any exist, of this request
prior to any court order being issued.

Date: 4/17/2020.                        Name: /s/ Serita Rios


                                           WRIT OF HABEAS CORPUS

☒    Ad Prosequendum                     ☐    Ad Testificandum                   ☐    In Re Motion to Vacate

The instant application is granted and the above-named custodian, as well as the U.S. Marshal for this district, his
deputies, and other U.S. Marshals and their deputies, is and are directed to produce the named detainee, on the
date, and at the time, and in the place recited above, and thereafter to maintain the said detainee within the
jurisdiction of this Court pending the satisfaction of this writ or the further orders of the Court, thereupon to be
returned to the Fresno County Jail under Federal County Jurisdiction unless otherwise ordered by the Court.
All parties of this Writ are notified that third-party custody of said detainee may be granted as referenced above
and that detainee's counsel will be notified prior to any such court order being issued.


IT IS SO ORDERED.

    Dated:     April 17, 2020
                                                     UNITED STATES DISTRICT JUDGE
